DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-3 and 5-19 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-3 and 5-19 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20140100735 Al (“Yoneda”) discloses a traveling schedule of a guided vehicle is generated for use in a guided vehicle system for transporting articles between load ports by a plurality of guided vehicles traveling with articles carried thereon along a predetermined traveling route. A traveling schedule is created separately for each guided vehicle, disregarding interferences with other guided vehicles, the traveling schedules including a string of velocity control points representing positions and times at which guided vehicles accelerate or decelerate on the traveling route. For both newly created traveling schedules and traveling schedules from which interferences have been eliminated, interferences between the guided vehicles are detected from relative positions between the guided vehicles at the velocity control points. The traveling schedules of following guided vehicles are modified to eliminate the detected interferences, and the schedules are stored.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such 

Regarding Claim(s) 1-3 and 5-19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“the conflict includes at least one of:
existence of two or more of the mobile objects which travel in reverse directions on a traveling path at a same time,
arrival of the two or more mobile objects at an intersection portion leading to the traveling path at a same time, or
another mobile object passing through the traveling path in a state where one or more of the mobile objects wait at an intersection portion leading to the traveling path”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax